- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Consolidated Financial Statements Years ended December 31, 2010 and 2009 NET SERVIÇOS DE COMUNICAÇÃO S.A. CONSOLIDATED FINANCIAL STATEMENTS Years ended on December 31, 2010 and 2009 Contents Report of independent registered public accounting firm 1 Audited consolidated financial statements Consolidated statements of comprehensive income 3 Consolidated balance sheets 4 Consolidated statements of changes in stockholders equity 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 9 A free translation from Portuguese into English of Report of Independent Auditors on financial statements Report of independent auditors on financial statements The Board of Directors and Shareholders Net Serviços de Comunicação S.A. São Paulo - SP We have audited the consolidated financial statements of Net Serviços de Comunicação S.A. (Company), comprising the consolidated balance sheet as of December 31, 2010 and the related statements of comprehensive income, changes in stockholders equity and cash flows for the year then ended, as well as the summary of significant accounting policies and other notes to the financial statements. Management responsibility for the financial statements Management is responsible for the preparation and appropriate presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board , and in conformity with the accounting practices adopted in Brazil, as well as for the internal controls management determined as necessary to allow the preparation of these financial statements free of material misstatements, regardless of whether or not caused by fraud or error. Independent auditors responsibility Our responsibility is to express an opinion on these financial statements based on our audit, conducted in accordance with the Brazilian and International auditing standards. These standards require that auditors comply with ethical requirements and that audit be planned and carried out to obtain reasonable assurance that the financial statements are free of material misstatements. An audit includes procedures selected to obtain evidence of the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we considered internal controls relevant to the Companys preparation and presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control. An audit also includes the evaluation of the appropriateness of accounting practices used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a reasonable basis for our opinion. 1 Report of independent auditors on financial statements - Continued Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Net Serviços de Comunicação S.A. at December 31, 2010, its consolidated results of its operations and its cash flows for the year then ended, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and the accounting practices adopted in Brazil. São Paulo, Brazil, February 16, 2011. Ernst & Young Terco Auditores Independentes S.S. CRC-2SP015199/O-1 B. Alfredo Baddini Blanc Accountant CRC-1SP126402/O-8 Julio Braga Pinto Accountant CRC-1SP209957/O-2 2 NET SERVIÇOS DE COMUNICAÇÃO S.A. Consolidated statements of comprehensive income Years ended on December 31, 2010 and 2009 (In thousands of reais, except per share amounts) Notes 12/31/2010 12/31/2009 Net sales 4 Cost of services rendered Gross profit Operating expenses Selling expenses 7 General and administrative expenses 7 Other 7 Operating profit Finance results Finance expenses 6 Finance income 6 Profit before income taxes and social contribution Income taxes and social contribution 12 Profit for the year Basic and diluted earnings per share  common 23 Basic and diluted earnings per share  preferred 23 Profit for both years is fully attributable to equity holders of the Company. The Company has no other comprehensive results that should be included in these statements of comprehensive income. See accompanying notes to consolidated financial statements. 3 NET SERVIÇOS DE COMUNICAÇÃO S.A. Consolidated balance sheets As at December 31, 2010 and 2009 (In thousands of reais) Notes 12/31/2010 12/31/2009 ASSETS Current Cash and cash equivalents 8 Trade accounts receivable 9 Inventories 10 Related parties 19 - Recoverable taxes 12 Prepaid expenses Prepaid rights for use 19 Other current assets Total current assets Non-current Judicial deposits 11 Deferred taxes 12 Recoverable taxes 12 Prepaid rights for use 19 Property, plant and equipment 13 Intangible assets 14 Other non-current assets Total non-current assets Total assets 4 Notes 12/31/2010 12/31/2009 LIABILITIES Current Trade accounts payable 15 Accounts payable - programming suppliers 16 Income tax and social contribution Other fiscal obligations Payroll and related charges Debt 17 Copyright payable - ECAD 18 Unrealized losses on derivatives 24/25 Deferred revenues 19 Related parties 19 - Other current liabilities Total current liabilities Non-current Deferred income taxes and social contribution 12 Debt 17 Deferred revenues 19 Provisions 20 Other non-current liabilities Total non current liabilities Stockholders equity Share capital 21 Capital reserves 21 Accumulated deficit Total liabilities and stockholders equity See accompanying notes to consolidated financial statements. 5 NET SERVIÇOS DE COMUNICAÇÃO S.A. Statements of changes in stockholders equity Years ended on December 31, 2010 and 2009 (In thousands of reais) Number of shares (thousands) Capital stock Common Preferred Subscribed To be paid in Paid in Capital reserves Accumulated deficit Total Balances on December 31, 2008 Capital increase by: Absorption of special goodwill reserve - - - Profit for the year - Balances on December 31, 2009 Profit for the year - Balances on December 31, 2010 See accompanying notes to consolidated financial statements. 6 NET SERVIÇOS DE COMUNICAÇÃO S.A. Consolidated statements of cash flows Years ended December 31, 2010 and 2009 (In thousands of reais) 12/31/2010 12/31/2009 Net cash flows from operating activities Profit for the year Adjustments to reconcile profit for the period to cash flows from operating activities Monetary and exchange rate variations, net Interest expense on borrowing Depreciation and amortization Losses on derivatives Deferred income taxes and social contribution Loss (gain) on disposal of property, plant and equipment Provisions Increase/decrease in operating assets and liabilities (Increase) decrease in trade accounts receivables (Increase) decrease in inventories (Increase) decrease in recoverable taxes (Increase) decrease in other assets (Increase) decrease in prepaid expenses Increase (decrease) of trade accounts payable and accounts payable  programming suppliers Increase (decrease) in other fiscal obligations Increase (decrease) in payroll and related charges Increase (decrease) in deferred revenues Increase (decrease) in provisions and other accounts payable Net cash provided by operating activities Cash flow from investing activities Acquisition of business, net of cash received - Acquisition of property, plant and equipment and intangible assets Cash proceeds from sale of property, plant and equipment Net cash used in investing activities 7 NET SERVIÇOS DE COMUNICAÇÃO S.A. Consolidated statements of cash flows Years ended December 31, 2010 and 2009 (In thousands of reais) 12/31/2010 12/31/2009 Cash flows from financing activities Proceeds from third party borrowings Proceeds Repayments of principal Repayments of interests Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year Supplementary disclosure of cash flow information Income taxes and social contribution paid See accompanying notes to consolidated financial statements. 8 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 1. Operations Net Serviços de Comunicação S,A, is a publicly held corporation organized under the laws of Brazil. The Company controls a group of cable subscription television companies, together referred to as Net Serviços or the Company. The shares of Net Serviços de Comunicação S.A. are traded on the São Paulo stock exchange  BM&FBOVESPA. The Company is located in Brazil and its headquarters are located at Verbo Divino Street, 1356 in São Paulo, São Paulo state. The Company provides cable television services under the NET brand name and high-speed Internet access under the NET VIRTUA brand name through several cable networks located in the countrys largest cities. The Company and Empresa Brasileira de Telecomunicações S.A.  Embratel (Embratel), a subsidiary of Telmex Internacional S.A.B. de C.V. (Telmex), jointly provide voice services under the NET FONE VIA EMBRATEL brand name. The Company holds interest in the following subsidiaries: Percentage of share capital Direct Direct Indirect Subsidiary Net Belo Horizonte Ltda. - - Net Brasília Ltda. - Net Rio Ltda. - Net Recife Ltda. - - Net São Paulo Ltda. - Net Campinas Ltda. - - Reyc Comércio e Participações Ltda. - Net Bauru Ltda. - - Net Goiânia Ltda. - - Net Ribeirão Preto Ltda. - - Net Sorocaba Ltda. - - Horizonte Sul Comunicações Ltda. - - Net Paraná Comunicações Ltda. - - Jacareí Cabo S.A. - ale Ltda. - 614 Serviços de Internet Maceió Ltda. - Big TV - 614 Serviços de Internet João Pessoa Ltda. - Big TV - ESC 90 Telecomunicações Ltda. - - During 2010 and 2009, continuing its restructuring process, the Company has merged the net assets of the subsidiaries shown below: 9 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 1. Operations  Continued Company Date of Incorporation Net assets merget Company Date of Incorporation Net assets merget Net Belo Horizonte Ltda. 11/30/2010 oão Pessoa S.A. 11/30/2009 Net Bauru Ltda. 11/30/2010 aceió S.A. 11/30/2009 Net Goiania Ltda. 11/30/2010 Net Campo Grande Ltda. 10/30/2009 Net Ribeirão Preto Ltda. 11/30/2010 Net São José do Rio Preto Ltda. 10/30/2009 Net Sorocaba Ltda. 11/30/2010 Net Sul Comunicações Ltda. 10/30/2009 Net Paraná Comunicação Ltda. 11/30/2010 Net São Carlos Ltda. 10/30/2009 Net Campinas Ltda. 11/30/2010 DR  Emp. de Distr. e Recep. de TV Ltda. 10/30/2009 Net Recife Ltda. 07/31/2010 Antenas Comunitárias Brasileiras Ltda. 09/30/2009 Horizonte Sul Comunicações Ltda. 07/31/2010 Televisão a Cabo Criciúma Ltda. 09/30/2009 ESC90 Telecomunicações Ltda. 07/31/2010 Net Arapongas Ltda. 09/30/2009 Vivax Ltda. 11/30/2009 Net Londrina Ltda. 09/30/2009 Net Indaiatuba Ltda. 11/30/2009 Net Maringá Ltda. 09/30/2009 Net Franca Ltda. 11/30/2009 uarulhos S.A. 09/30/2009 Net Anápolis Ltda. 11/30/2009 614 Telecomunicações Ltda. 04/30/2009 TV Jacarandá Ltda. 11/30/2009 614 Interior Linha S.A. 04/30/2009 TV a Cabo Guarapuava Ltda. 11/30/2009 TVC Oeste Paulista Ltda. 04/30/2009 TV a Cabo Cascavel Ltda. 11/30/2009 Net Florianópolis Ltda. 02/28/2009 In addition to having common and preferred shares on the BM&FBOVESPA, the Company holds preferred shares traded on NASDAQ as American Depositary Shares  ADS in the United States of America and is subject to the Securities and Exchange Commission  SEC regulations. Each ADS represents 1 preferred share traded under the code NETC. The Company also has preferred shares that are traded on the LATIBEX, the Madrid stock exchange, and is therefore subject to the regulations of the Spanish Comisión Nacional del Mercado de Valores  CNMV. The Company signed an agreement with BM&FBOVESPA to adopt differentiated corporate governance practices, thus becoming eligible for a Level 2 listing, which was created to distinguish a select group of companies committed to differentiated corporate governance practices. The Companys annual and quarterly financial statements meet the additional requirements of BM&FBOVESPA. Under the Companys articles of incorporation, disputes and controversies arising from or related to their social status, the Regulation of Level 2, the provisions of the Brazilian Corporate Law, the standards published by National Monetary Council, the Central Bank of Brazil and the Brazilian Securities Commission, the Regulations of the BM&FBOVESPA and other rules applicable to the operation of the capital market in general should be resolved by arbitration to be conducted as per the regulations of the Market Arbitration Committee set up by BM&FBOVESPA (Arbitration clause). 10 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies 2.1 Basis of preparation The Companys consolidated financial statements for the years ended December 31, 2010 and 2009 were prepared and presented in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board - IASB. The preparation of consolidated financial statements in accordance with IFRS requires the use of certain estimates made by the Company's management. The consolidated financial statements were prepared using the historical cost basis, except for the valuation of certain assets acquired and liabilities assumed in connection with business combinations and financial instruments, which were measured at fair value. 2.1 Basis of preparation - Continued The Company has adopted all standards, revised standards and interpretations issued by the IASB that were in effect on December 31, 2010. The Company's management approved and authorized the issuance of the consolidated financial statements on February 8, 2011. The Companys consolidated financial statements include the statements of Net Serviços de Comunicação S.A. and subsidiaries. All reporting periods are consistent with those of the parent company and accounting policies are uniformly adopted across the Company. Subsidiaries are consolidated as of their acquisition dates, which are the dates on which the Company obtained control, and continue to be consolidated until the date such control ceases. The consolidation process entails the line by line consolidation of assets, liabilities, income and expenses, and the elimination of the following: · Controlling company interest in share capital, reserves and retained earnings of subsidiaries; · Assets and liabilities resulting from transactions among the group of companies; · Revenues and expenses arising from transactions conducted among the group of companies. 11 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.2 Foreign currency translation The Company and its subsidiaries are located in and have their entire operations in Brazil. The financial statements of each subsidiary included in the consolidation of the Company are prepared using the functional currency of each entity. The functional currency of an entity is the currency of the primary economic environment in which it operates. By defining the functional currency of each of its subsidiaries, management considered that the currency significantly influences the selling price of its services, and the currency in which most of the cost of their inputs is paid or incurred. The consolidated financial statements are shown in Brazilian reais (R$), which is the functional and presentation currency of Net Serviços de Comunicação S.A. and all subsidiaries. Transactions in foreign currencies are initially recorded at their respective functional currency rates prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are retranslated at the functional currency spot rate of exchange ruling at the reporting date. All differences are taken to income in the statement of comprehensive income. 2.3 Revenue recognition Revenues include subscribers' monthly fees, connection fees, pay-per-view, high-speed data and telephone services. Revenues are recorded when services are provided. Connection fees are deferred to the extent that they exceed direct selling expenses and are amortized over the average estimated period that subscribers remain connected to the system. Deferred revenue relates mainly to the prepayment of rights to use the Companys fiber optic cable network to provide Net Fone services and rental revenue is released to income in the statements of comprehensive income over the contractual period. Revenues related to special projects and access to the network are recognized based on average estimated period subscribers are likely to remain connected to the system. Rental income arising from operating leases of decoders and modems is accounted for on a straight-line basis over the lease terms. For all financial instruments measured at amortized cost and interest bearing financial assets, interest income or expense is recorded using the effective interest rate (EIR), which is the rate that exactly discounts the estimated future cash payments or receipts through the expected life of the financial instrument or a shorter period, where appropriate, to the net carrying amount of the financial asset or liability. Interest income is included in finance income in the statement of comprehensive income. 12 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.4 Cash and cash equivalents Cash and cash equivalents include cash, credit balances in bank accounts and highly liquid investments, readily convertible in a known cash amount, with insignificant risk of change in value. These investments are carried at cost plus interest to the date of the balance sheet and measured at fair value, with gain or loss recorded in the income statement. 2.5 Trade accounts receivable and allowance for doubtful accounts Trade accounts receivable are recorded at estimated net realizable value and are noninterests bearing. The allowance for doubtful accounts is established on the basis of the subscribers history of default and its amount is deemed sufficient to cover losses in the realization of accounts receivable. The average term for receipt from subscribers is approximately 30 days and any outstanding receivable older than 180 days is written off. The allowance for doubtful accounts is comprised, substantially, of account balances which are 90 to180 days in arrears. 2.6 Inventories Inventories are stated at the lower of net realizable value (estimated selling price in the ordinary course of business less estimated selling costs) and average cost. Provisions for slow moving or obsolete inventory items are made as necessary. 2.7 Property and equipment Property and equipment is stated at historical cost net of depreciation, and impairment losses, if applicable. The cable network includes capitalized amounts related to personnel costs and other expenses incurred for the construction of the network during the prematurity phase and construction period. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, as shown on footnote 13. Subsequent costs are capitalized if the economic benefits associated with these items are probable and the amounts are reliably measured. The net book value of any replaced item is charged to income in the statement of comprehensive income. Repairs and maintenance expenditures are expensed as incurred. The residual values and estimated useful lives of assets are reviewed and adjusted, if necessary, on an annual basis. 13 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.8 Intangible assets Intangible assets acquired separately are measured on initial recognition at cost. The cost of intangible assets acquired in a business combination is its fair value on the date of acquisition. Following initial recognition, intangible assets are carried at cost less any accumulated amortization and accumulated impairment losses, if any. 2.8 Intangible assets - Continued Intangible assets are assessed as having finite or indefinite estimated useful lives. Intangible assets that have finite useful lives are amortized over their estimated useful lives, as shown on footnote 14 . Intangible assets with finite lives are amortized over the useful economic life and assessed for impairment whenever there is an indication that the intangible asset may be impaired. The amortization period and the amortization method for an intangible asset with a finite useful life is reviewed at least at the end of each reporting period. Changes in the expected useful life or the expected pattern of consumption of future economic benefits embodied in the asset is accounted for by changing the amortization period or method, as appropriate, and are treated as changes in accounting estimates. The amortization expense on intangible assets with finite lives is recognized in the statement of comprehensive income in the expense category consistent with the function of the intangible assets.The estimated useful lives of intangible assets with indefinite useful lives are not amortized, but are tested for impairment at the end of each reporting period at the cash-generating unit level. The assessment of indefinite life is reviewed annually to determine whether the indefinite life continues to be supportable. If not, the change in useful life from indefinite to finite is made on a prospective basis. 2.9 Impairment of non-financial assets In accordance with IAS 36, at each financial statement date, the Company assesses whether there are any indicators that an asset may be impaired. If such indicators are identified, the Company estimates the recoverable value of the asset. The recoverable value of an asset is the greater of: (a) fair value less costs that would be incurred to sell it, and (b) its value in use. Value in use is the discounted cash flow (before taxes) arising from the continuous use of the asset to the end of its useful life. Irrespective of the presence of indicators of impairment, goodwill and intangible assets with indefinite useful lives are tested for impairment at least once a year. 14 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued When the net book value of an asset exceeds its recoverable value, the impairment loss is recognized as an operating expense in the in the income statement. Except for the impairment of goodwill, reversal of losses previously recorded is allowed. The reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, nor exceed the carrying amount that would have been determined, net of depreciation, had no impairment loss been recognized for the asset in prior years. 2.10 Business combinations and goodwill Business combinations are recognized using the acquisition method. The cost of the acquisition is the fair value of assets and equity instruments paid and liabilities assumed on the date of acquisition. Identifiable assets acquired and liabilities assumed in a business combination are measured initially at fair value on the acquisition date. Goodwill represents the excess of acquisition cost over the fair value of net assets acquired and liabilities assumed, at the acquisition date. If the cost of acquisition is less than the fair value of net assets acquired, the difference is recognized directly in the income statement. 2.11 Taxes Income taxes and social contribution The statutory rates applicable for federal income taxes and social contribution are 15% plus an additional 10% over R$240 for income tax and 9% for social contribution. Income taxes and social contribution are recognized on the accrual basis. Deferred taxes are provided using the liability method on temporary differences at the reporting date between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes. The amount of deferred income tax assets is reviewed at each reporting date and reduced by any amount that is no longer recoverable through future estimated taxable income. Deferred tax assets and liabilities are calculated using the tax rates applicable to taxable income in years in which these temporary differences should be realized based on tax rates that have been enacted at the reporting date. 15 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.11 Taxes - Continued Sales tax Revenues, expenses and assets are recognised net of the amount of sales tax, except: · Where the sales tax incurred on a purchase of assets or services is not recoverable from the taxation authorities, in which case the sales tax is recognised as part of the cost of acquisition of the asset or as part of the expense item, as applicable; · Receivables and payables that are stated with the amount of sales tax included; and · The net amount of sales tax recoverable from, or payable to, the taxation authorities is included as part of receivables or payables in the consolidated balance sheets. 2.12 Provisions Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that an outflow of economic benefits will be required to settle the obligation and a reasonable estimate can be made of the amount of this obligation. If the effect of the time value of money is material, provisions are discounted using the discount rate that reflects specific risks for the liability, when appropriate. When discounted, the increase in the provision due to the passage of time is recognized as a finance expense. 16 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2.13 Financial instruments Initial recognition and subsequent measurement i) Financial assets Initial recognition and measurement Financial assets are classified as: i) financial assets at fair value through profit or loss; ii) receivables; iii) held-to-maturity investments; or iv) available-for-sale financial assets. The Company determines the classification of its financial assets at initial recognition. The Companys financial assets include cash and cash equivalents, trade accounts receivable, other current assets and derivative financial instruments. Subsequent measurement The subsequent measurement of financial assets depends on their classification as follows: Financial assets at fair value through profit or loss Financial assets at fair value through profit and loss are carried in the statement of financial position at fair value with changes in fair value recognised in finance income or finance costs in the income statement. As of December 31, 2010 and 2009, financial assets classified at fair value through profit or loss are derivative financial instruments. Loans and receivables Receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. After initial measurement, such financial assets are subsequently measured at amortised cost using the effective interest rate method (EIR), less impairment. Amortised cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR. The EIR amortisation is included in finance income in the statement of comprehensive income. The losses arising from impairment are recognised in the statement of comprehensive income in finance costs. As of December 31, 2010 and 2009, financial assets classified as loans and receivables are trade accounts receivable. 17 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.13 Financial instruments - Continued Held-to-maturity investments Non-derivative financial assets with fixed or determinable payments and fixed maturities are classified as held-to-maturity when the Company has the positive intention and ability to hold it to maturity. As of December 31, 2010 and 2009, the Company did not have any held-to-maturity investments. Available-for-sale financial assets Available-for-sale financial assets are those non derivative that are neither classified as financial assets at fair value through profit or loss, loans and receivables and held-to-maturity investments. Available-for-sale financial assets include equity and debt securities. As of December 31, 2010 and 2009, the Company did not have any available-for-sale financial assets. Derecognition A financial asset (or, where applicable a part of a financial asset or part of a group of similar financial assets) is derecognised when:  The rights to receive cash flows from the asset have expired;  The Company has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a pass-through arrangement; and either (a) the Company has transferred substantially all the risks and rewards of the asset, or (b) the Company has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. 18 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.13 Financial instruments - Continued When the Company has transferred its rights to receive cash flows from an asset or has entered into a pass-through arrangement, and has neither transferred nor retained substantially all of the risks and rewards of the asset nor transferred control of the asset, the asset is recognised to the extent of the Companys continuing involvement in the asset. In that case, the Company also recognises an associated liability. The transferred asset and the associated liability are measured on a basis that reflects the rights and obligations that the Company has retained. Continuing involvement that takes the form of a guarantee over the transferred asset is measured at the lower of the original carrying amount of the asset and the maximum amount of consideration that the Company could be required to repay. ii) Impairment of financial assets The Company assesses at each reporting date whether there is any objective evidence that a financial asset or a group of financial assets is impaired. A financial asset or a group of financial assets is deemed to be impaired if, and only if, there is objective evidence of impairment as a result of one or more events that has occurred after the initial recognition of the asset (an incurred loss event) and that loss event has an impact on the estimated future cash flows of the financial asset or the group of financial assets that can be reliably estimated. Financial assets carried at amortised cost For financial assets carried at amortised cost, the Company first assesses whether objective evidence of impairment exists individually for financial assets that are individually significant, or collectively for financial assets that are not individually significant. If the Company determines that no objective evidence of impairment exists for an individually assessed financial asset, whether significant or not, it includes the asset in a group of financial assets with similar credit risk characteristics and collectively assesses them for impairment. Assets that are individually assessed for impairment and for which an impairment loss is, or continues to be, recognised are not included in a collective assessment of impairment. 19 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.13 Financial instruments - Continued If there is objective evidence that an impairment loss has been incurred, the amount of the loss is measured as the difference between the assets carrying amount and the present value of estimated future cash flows (excluding future expected credit losses that have not yet been incurred). The present value of the estimated future cash flows is discounted at the financial assets original effective interest rate. If a loan has a variable interest rate, the discount rate for measuring any impairment loss is the current effective interest rate. The carrying amount of the asset is reduced through the use of an allowance account and the amount of the loss is recognised in the income statement. Interest income continues to be accrued on the reduced carrying amount and is accrued using the rate of interest used to discount the future cash flows for the purpose of measuring the impairment loss. The interest income is recorded as part of finance income in the statements of comprehensive income. Loans together with the associated allowance are written off when there is no realistic prospect of future recovery and all collateral has been realised or has been transferred to the Company. If, in a subsequent year, the amount of the estimated impairment loss increases or decreases because of an event occurring after the impairment was recognised, the previously recognised impairment loss is increased or reduced by adjusting the allowance account. If a future write-off is later recovered, the recovery is credited to finance costs in the statements of comprehensive income. iii) Financial liabilities Initial recognition and measurement Financial liabilities are classified as financial liabilities at fair value through profit or loss or loans and borrowings. The Company determines the classification of its financial liabilities at initial recognition. All financial liabilities are recognised initially at fair value and in the case of loans and borrowings, plus directly attributable transaction costs. The Companys financial liabilities include trade accounts payable, accounts payable  programming suppliers, other current liabilities, debt and derivative financial instruments. Subsequent measurement The measurement of financial liabilities depends on their classification as follows: 20 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.13 Financial instruments - Continued Financial liabilities at fair value through profit or loss Financial liabilities at fair value through profit or loss include derivative financial instruments. Financial liabilities are classified as held for trading if they are acquired for the purpose of selling in the near term. Gains or losses on liabilities held for trading are recognised in the statements of comprehensive income. As of December 31, 2010 and 2009, the Company did not have any available-for-sale financial liabilities. Loans and borrowings After initial recognition, interest bearing loans and borrowings are subsequently measured at amortised cost using the effective interest rate method. Gains and losses are recognised in the statements of comprehensive income when the liabilities are derecognised as well as through the effective interest rate method (EIR) amortisation process. As of December31,2010 and 2009, the Company had its debt instruments classified and loans and borrowings. Derecognition A financial liability is derecognised when the obligation under the liability is discharged or cancelled or expires. When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognised in the statements of comprehensive income. iv) Derivative financial instruments The Company is exposed to market risk arising from its operations, and it uses derivatives to minimize its exposure to such risks. The Company uses derivative financial instruments such as forward currency contracts and interest rate swaps. Such derivative financial instruments are initially recognised at fair value on the date on which a derivative contract is entered into and are subsequently remeasured at fair value. Derivatives are carried as financial assets when the fair value is positive and as financial liabilities when the fair value is negative. Any gains or losses arising from changes in the fair value of derivatives are taken directly to the statements of comprehensive income. 21 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies  Continued 2.13 Financial instruments - Continued Derivative instruments are classified as current or non-current or separated into a current and non-current portion based on an assessment of the underlying contracted cash flows. v) Offsetting of financial instruments Financial assets and financial liabilities are offset and the net amount reported in the consolidated statement of financial position if, and only if, there is a currently enforceable legal right to offset the recognized amounts and there is an intention to settle on a net basis, or to realize the assets and settle the liabilities simultaneously. vi) Fair value of financial instruments The fair value of financial instruments that are traded in active markets at each reporting date is determined by reference to quoted market prices or dealer price quotations (bid price for long positions and ask price for short positions), without any deduction for transaction costs. For financial instruments not traded in an active market, the fair value is determined using appropriate valuation techniques. Such techniques may include using recent arms length market transactions; reference to the current fair value of another instrument that is substantially the same; a discounted cash flow analysis or other valuation models. An analysis of fair values of financial instruments and further details as to how they are measured are provided in Notes 24 and 25. 2.14 Lease agreements Leases in which substantially all the risks and ownership of the asset are not assumed by the Company are classified as operating leases. Operating lease payments are recorded in the income statement on a straight-line basis over the lease terms. The determination of whether an arrangement is, or contains, a lease is based on the substance of the arrangement at inception date, whether fulfilment of the arrangement is dependent on the use of a specific asset or assets or the arrangement conveys a right to use the asset, even if that right is not explicitly specified in an arrangement. 22 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.15 Operating segment An operating segment is defined as a component of an enterprise for which separate financial information is available and is evaluated on a regular basis by the chief operating decision maker in deciding how to allocate resources to an individual segment and in assessing performance of the segment. Since all decisions are made on the basis of consolidated reports, all services are provided using the same cable network, there are no managers responsible for any specific element of the business, and all decisions relating to strategic planning, finance, purchasing, investment and liquidity application are made on a consolidated basis, the Company has concluded it has a single reportable segment. 2.16 Significant accounting judgments, estimates and assumptions The preparation of financial statements requires management to make judgments, estimates and assumptions that affect the application of policies and the reported amounts of assets and liabilities, income and expenses. These estimates and associated assumptions are based on historical experience and various other factors believed to be reasonable under the circumstances. Actual results could differ from these estimates. These underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised. The estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next financial year are discussed below. a) Deferred income taxes The amount of deferred income tax assets is reviewed at each reporting date and reduced by the amount that is no longer recoverable through estimates of future taxable income. Amounts reported involve considerable exercise of judgment by management and future taxable income may be higher or lower than the estimates considered when valuing a deferred tax asset. Valuation allowances are established when management determines it is more likely than not that deferred tax assets will not be realized. 23 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.16 Significant accounting judgments, estimates and assumptions - Continued b) Valuation of assets acquired and liabilities assumed in business combinations In recent years, as described in Note 3, the Company entered into certain business combinations. Under IFRS 3, the Company must allocate the cost of the acquired entity to the assets acquired and liabilities assumed based on their estimated fair values on acquisition date. Any excess of the cost of the acquired entity over the fair value of assets acquired and liabilities assumed is recorded as goodwill. The Company exercises significant judgment in identifying tangible and intangible assets and liabilities, valuing such assets and liabilities and determining their remaining useful lives. Management generally engages third party valuation consultants to assist in valuing the assets and liabilities. The valuation assumptions include estimates of discounted cash flow and discount rates. Use of alternative assumptions would result in different estimates of the value of assets acquired and liabilities assumed. The assumptions used for assessment includes estimates of discounted cash flow or discounted rates and can result in different estimated values of assets acquired and liabilities assumed . c) Test of impairment of non-financial assets At each financial statement date, the Company assesses whether there are any indicators of impairment. Goodwill and indefinite-lived intangible assets are tested for impairment annually and at other times when indicators of impairment exist. Recoverable amounts are determined based on value-in-use calculations, using discounted cash flow assumptions established by management. These calculations require the use of estimates and use of alternative assumptions would result in different estimates of the value of assets acquired and liabilities assumed. The key assumptions used to determine the recoverable amount for the cash generating unit, including a sensitivity analysis, are further explained in footnote 14. d) Provisions The Company records provisions that involve considerable exercise of judgment by management in estimating tax contingencies and civil liability and labor claims that may be liable for payment in future years as a result of tax inspections by tax authorities. The Company is also subject to various claims, legal, civil and labor proceedings covering a wide range of issues that arise from the ordinary course of business. 24 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.16 Significant accounting judgments, estimates and assumptions - Continued The Company records these liabilities when it determines, based on the opinion of its legal advisors, that losses are probable and can be reasonably estimated. Provisions are reviewed and adjusted to consider changes in circumstances such as the applicable limitation period, findings of tax inspections or additional exposures identified based on new issues or court rulings. Actual results may differ from estimates. 2.17 Standards issued, but not yet effective IAS 24 Related Party Disclosures (Amendment) The amended standard is effective for fiscal periods beginning on or after January1, 2011. It clarified the definition of a related party to simplify the identification of such relationships and to eliminate inconsistencies in its application. The Company does not expect that this standard will have an impact in the Companys consolidated financial statements. IFRS 9 Financial Instruments IFRS 9 as issued reflects the first phase of the IASBs work on the replacement of IAS 39 and applies to classification and measurement of financial assets as defined in IAS 39. The standard is effective for annual periods beginning on or after January 1, 2013. The Company does not expect that this standard will have a significant impact in the consolidated financial statements. IFRIC 14 Prepayments of a minimum funding requirement (Amendment) The amendment to IFRIC 14 is effective for annual periods beginning on or after January 1, 2011 with retrospective application. The amendment provides guidance on assessing the recoverable amount of a net pension asset. The amendment permits an entity to treat the prepayment of a minimum funding requirement as an asset. The Company does not expect that this interpretation will have an impact in the Companys consolidated financial statements. 25 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 2. Summary of significant accounting policies - Continued 2.17 Standards issued, but not yet effective - Continued IFRIC 19 Extinguishing Financial Liabilities with Equity Instruments IFRIC 19 is effective for annual periods beginning on or after July 1, 2010. The interpretation clarifies that equity instruments issued to a creditor to extinguish a financial liability qualify as consideration paid. The equity instruments issued are measured at their fair value. In case that this cannot be reliably measured, the instruments are measured at the fair value of the liability extinguished. Any gain or loss is recognized immediately in profit or loss. The Company does not expect that this interpretation will have an impact in the consolidated financial statements. Improvements to IFRSs The IASB issued improvements to IFRSs, an omnibus of amendments to its IFRS standards. The amendments have not been adopted as they become effective for annual periods on or after either July 1, 2010 or January 1, 2011. The amendments listed below, are considered to have a reasonable possible impact on the Company: · IFRS 3 Business Combination. · IFRS 7 Financial Instruments: Disclosures. · IAS 1 Presentation of Financial Statements. The Company does not expect that these improvements to IFRS will have a significant impact in the consolidated financial statements. As per management, there are no other standards and interpretations issued that have not yet been adopted by the Company and that management expects that could have a material effect in the Companys consolidated statements of comprehensive income and changes in stockholders equity. 26 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 3. Business combinations Transactions - 2009 - Acquisition of ESC 90 On June 30, 2009, the Company concluded its acquisition of 100% of the shares of ESC 90 Telecomunicações Ltda. (ESC 90), a major cable-TV and broadband service provider in the cities of Victoria and Vila Velha, State of Espírito Santo. The cash purchase price of R$97,943 (net of cash acquired) exceeded the fair value of assets acquired and liabilities assumed by R$41,384, resulting in goodwill which is deductible for tax purposes. Management believes the benefits of the transaction include the potential to grow pay-TV revenues by offering more attractive content to ESC 90 customers, launch the digital TV platform, and strengthen the broadband Internet platform in the market covered by ESC 90. Management also believes there are medium-term benefits in terms of cost savings arising from operational and financial synergy, and the Companys competitive position in the market will be improved. The acquisition has been accounted for using the purchase method and the financial statements and operational earnings of ESC 90 have been consolidated in the Companys consolidated financial statements as of June 30, 2009. The fair value of assets acquired and liabilities assumed is as follows: Fair value on the acquisition date Assets Property and equipment 40,475 Intangibles: Customers relationship - subscribers 8,248 Customer relationships - telecommunication 6,895 Licenses 30,931 Other assets 8,641 Total assets acquired 95,190 Liabilities Provisions (18,036) Other liabilities (5,961) Deferred income (14,634) Total liabilities assumed (38,631) Net assets acquired 56,559 Purchase price, net of cash acquired 97,943 Goodwill 41,384 The amounts of revenue and profit of ESC90 since the acquisition date are not presented herein, as ESC90 is not material to the consolidated financial statements. 27 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 3. Business combinations  Continued Transactions - 2009 - Acquisition of ESC 90  Continued The revenue and profit of ESC90 for 2009 as though the acquisition date had been as of the beginning of 2009 are not presented herein, as ESC90 is not material to the consolidated financial statements. 4. Net sales Net sales revenues for the year are as follows: 12/31/2010 12/31/2009 Gross sales Taxes on sales Discounts and cancellations Net sales Taxes levied on sales consist primarily of ICMS state value added tax (Pay TV 10%, broadband 25% to 30%), ISS municipal taxes on services (2% to 5%), federal taxes on revenue PIS (0.65% or 1.65%), and COFINS (3% or 7.60%), and FUST (1%) and FUNTTEL (0.5%) taxes. All the Companys revenues are generated in Brazil. 5. Cost of services rendered 12/31/2010 12/31/2009 Programming costs Materials and maintenance Personnel Pole rental Depreciation Amortization Programming guide Third party service Network electrical power Vehicles Telecommunications Copyrights  ECAD Sales commission Lease of ducts Other 28 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 6. Finance results 12/31/2010 12/31/2009 Finance income: Interest on cash and cash equivalents Interest on prepaid rights for use Interest and fines on late monthly payments Interest on tax credits Discounts obtained Other Finance expenses: Finance charges on loans and debentures Monetary exchange rate variation on debt Finance charges and monetary exchange  related parties Finance charges on provisions for contingencies Reversal of PIS/COFINS (footnote 20) - Losses on derivatives IOF tax on intercompany transactions PIS and COFINS taxes on interest income Interest on suppliers and taxes Discounts extended Monetary and exchange rate variation on programming liabilities 16 Other Total 7. Expenses by nature The Company elected to present its consolidated statement of comprehensive income by function. The table below shows details by nature: 12/31/2010 12/31/2009 Programming costs Other costs Third party service Depreciation and amortization Payroll expenses Other income and expenses Classified as: Cost of services sold Selling expenses General and administrative expenses Other 29 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 8. Cash and cash equivalents 12/31/2010 12/31/2009 Cash and banks Banking deposit certificates Fixed-income investment funds Bank deposit certificates (CDBs) earn an average of 100 % of the Interbank Certificate of Deposit (CDI) rate (10.64% in 2010 and 9.84% in 2009). CDBs are highly liquid investments issued by first-line banks with floating interest rates based on the CDI rate. The Company has immediate and total access to these CDBs. Fixed-income investment funds are represented by shares in exclusive investment funds whose assets are mainly CDBs and government bonds. The Company has immediate and total access to these funds. 9. Trade accounts receivable 12/31/2010 12/31/2009 Trade accounts receivable (-) Allowance for doubtful accounts Due dates of the receivables are as follows: 12/31/2010 12/31/2009 Due Overdue: Up to 30 days 31  60 days 61  90 days 91- 180 days The average term for receipt of subscriptions receivable is approximately 30 days. The allowance for doubtful accounts is mainly comprised by amounts overdue from 90 to 180 days. Amounts overdue by more than 180 days are written off. 30 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 9. Trade accounts receivable  Continued Allowance for doubtful accounts is shown below: At December 31, 2008 Expense for the year Utilized At December 31, 2009 Expense for the year Utilized At December 31, 2010 10. Inventories 12/31/2010 12/31/2009 Material for maintenance of networks Material for technical assistance In the year ended December 31, 2010, the Company consumed R$62,785 (R$53,488 in 2009) of materials related to the maintenance of networks and technical assistance, which were recorded in cost of services rendered. 11. Judicial deposits The Company has judicial deposits related to labor, civil, tax and social security claims as shown below: Judicial deposits 12/31/2010 12/31/2009 Labor Civil Lease of poles and ducts Copyrights  ECAD Tax Social Security All states in which Net Serviços subsidiaries operate, except for the State of Rio Grande do Sul, are subject to to the provisions in the ICMS Agreement 57/99. The current ICMS tax rate under this Agreement is 10%. The State of Rio Grande do Sul is taxing such services at the rate of 12%. The Company challenged the rate of 12% and made judicial deposits of the amounts in excess of the rates in effect under the ICMS Agreement 57/99. However, in November 2009 a judicial decision was made in favor of the State resulting in the release of R$50,869 from the related judicial deposit in favor of the State. 31 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 12. Income taxes and social contribution a. Income taxes and social contribution Income taxes in Brazil include federal income taxes and social contribution on net profits. 12/31/2010 12/31/2009 Current income tax and social contribution expenses Deferred income tax and social contribution on: Temporary differences Tax losses and negative tax basis of social contribution Goodwill Amortization property, equipment and intangible Total deferred tax income Total income tax benefit (expenses) The statutory rates applicable for federal income taxes and social contribution are 25% and 9%, respectively, which represent an aggregate rate of 34%, for 2010 and 2009. The amounts reported as income tax expense in the consolidated statements of comprehensive income are reconciled to the statutory rates as follows: 12/31/2010 12/31/2009 Profit before income taxes and social contribution Income taxes and social contribution at the nominal rate of 34% (Additions) / exclusions: Income taxes and social contribution on permanently nondeductible expenses Other reconciling items: Recognition of deferred income taxes and social contribution on tax losses and negative base from prior years - Unrecorded benefit from current year tax losses Offsetting of tax losses and negative basis for social contribution taxes, for which deferred taxasset was not recognized in previous years Recognition/ derecognition of deferred income taxes and social contribution on temporary differences, including temporary differences originating from previous years Other Income taxes and social contribution for the year Effective rate (34.37%) 6.83% 32 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 12 . Income taxes and social contribution - Continued a. Income taxes and social contribution - Continued Brazilian tax law allows tax losses to be carried forward indefinitely to be utilized to offset future taxable income. Tax legislation enacted in 1995 limits the utilization of tax loss carry forwards in a given year to 30% of taxable income. Deferred tax assets are recognized on tax losses and negative calculation bases for the social contribution taxes are supported by projections of taxable income based on technical feasibility studies. These studies consider the history of profitability of the Company and its subsidiaries and the prospect of maintaining current profitability in the future as the basis for estimated recovery of credits within a period of not more than 10 years. The remaining deferred tax assets, which are based on temporary differences, mainly tax contingencies and provisions for losses, were recognized based on expectations for their realization. 12/31/2010 12/31/2009 Recoverable taxes: Withhold income tax Recoverable federal taxes Recoverable state tax Other Current Non-current Deferred taxes: Assets Income taxes: Tax loss carryforwards Temporary differences: Provisions Allowance for doubtful accounts Profit participation plan Currency exchange and derivative losses Property, equipment, inventories and trade payables Goodwill Social contribution: Tax loss carryforwards Temporary differences: Provisions Allowance for doubtful accounts Profit participation plan Currency exchange and derivative losses Property, equipment, inventories and trade payables Goodwill Tax credits resulting from goodwill Net Brasília Ltda. - 33 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 12 . Income taxes and social contribution - Continued b. Deferred and recoverable taxes Rollforward of deferred tax assets Tax loss carryforwards Temporary differences Total Balance on December 31,2008 Additions - Reductions Balance on December 31, 2009 Additions - Reductions Balance on December 31, 2010 Liabilities Income taxes: Temporary differences 12/31/2010 12/31/2009 Intangible assets Property and equipment Other Social contribution: Temporary differences Intangible assets Property and equipment Other The balance of deferred income tax and social contribution liability derived from business combinations of companies Vivax Ltda., Net Jundiaí Ltda., Big TV and ESC90 whose roll forward schedule is as follows: Rollforward of deferred tax liabilities Balance on December 31,2008 Additions Reductions Balance on December 31, 2009 Additions Reductions Balance on December 31, 2010 During 2010 and 2009, the Company merged with several profitable subsidiaries. Therefore, supported by projected future taxable income arising from operating activities of these subsidiaries, the Company recognized deferred tax assets on temporary differences, based on expected recovery of tax credits. 34 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 12 . Income taxes and social contribution - Continued b. Deferred and recoverable taxes - Continued The estimated realization of deferred tax assets is determined based on the projection of future taxable income as follows: 2015 to 2020 The estimates for recovery of deferred tax assets are reviewed at least once a year and are based on projections of taxable income considering several financial and business assumptions prevailing at December 31, 2010 that are the same used for the assessment of recovery assets disclosed in note 14. Consequently, these estimates may not be realized in the future as expected due to the uncertainties inherent in these forecasts. The Company has tax loss and a negative basis of social contribution to offset 30% of the annual taxable income, without expiration, for the following amounts: 12/31/2010 12/31/2009 Income tax Social contribution Total Income tax Social contribution Total Gross amounts - - Tax benefit (25% / 9%) Recognized tax benefit Non-recognized tax benefit 35 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) Property, plant and equipment Cost Network Software and computer equipment Machinery and equipment Furniture and fixtures Facilities and improvements Vehicles Tools Land and other Total Balances on December 31, 2008 Additions Additions through acquisition of companies 68 8 - Write- offs Balances on December 31, 2009 Additions 57 Transfers 3 32 - - - Write- offs - - Balances on December 31, 2010 Accumulated depreciation Depreciation rate per annum 8.33% to 20% 20% to 33.33% 10% 10% 4% to 25% 20% 20% - - Balances on December 31, 2008 - Additions  purchase - Transfers Write- offs - 85 - Balances on December 31, 2009 Additions  purchase - Transfers 62 14 - - - 37 Write- offs - 19 13 - Balances on December 31, 2010 Net book value at December 31, 2008 Net book value at December 31, 2009 11,808 40,182 Net book value at December 31, 2010 On December 31, 2010, R$140,470 (R$3,265 on December 31, 2009) of property and equipment items were provided as a guarantee for certain fiscal and labor claims against the Company. During the year ended December 31, 2010, the Company transferred items in the amount of R$ 83,983 (R$ 35,061 on December 31, 2009) from inventories to property, plant and equipment. 36 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 14. Intangible assets Indefinite useful life Finite useful life Cost Goodwill Licenses Software Customer portfolio Other Total Balances on December 31, 2008 Additions - - - Additions through acquisition of companies 64 - Transfers - Balances on December 31, 2009 Additions - Transfers - Write- offs - Balances on December 31, 2010 Accrued amortization Amortization rate per annum - - 20% 16.67% 20% - Balances on December 31, 2008 Additions - Write- offs - - - Balances on December 31, 2009 Additions - - Transfers - Write- offs - Balances on December 31, 2010 Net book value at December 31, 2008 Net book value at December 31, 2009 Net book value at December 30, 2010 The Company has goodwill arising from the excess of the purchase price over the fair value of net assets of the acquired companies, calculated on the purchase date, based on expectations of future profitability. The licenses acquired in connection with business combinations and accounted for based on their fair values at their acquisition date are not amortized if they have an indefinite useful life. This indefinite useful life was determined based on the fact that these licenses are automatically renewable if the Company meets the mandatory requirements of ANATEL. Brazilian law guarantees renewal of these licenses and the Company intends in extending them indefinitely. Intangible assets with finite useful lives are represented mainly by rights to use software internally developed together with specialized companies, adapted for use by the Company based on existing software available in the market, which are amortized over 60 months, and by the customer portfolio, which is amortized over 72 months or the average estimated period that subscribers remain connected to the system. The Company tests its goodwill for impairment at least annually based on its value in use using the discounted cash flow model based on the lowest appropriate cash-generating unit. The Company operates in a single segment and has a single cash generating unit since it uses a single cable system to provide all of its services to its customers and all decisions made are based on consolidated financial and operating data. 37 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 14. Intangible assets  Continued Key assumptions for the value in use estimates, for which asset recovery is more sensitive, are described below: · Revenue  Revenues were projected on the basis of the Companys budget of the next fiscal year and business plan covering the period of 2011  2015, taking into account the growth of the connected households base, the mix of multiservice offered to pay TV subscribers, broadband Internet and voice. · Costs and operating expenses  The costs and expenses were projected on the basis of the Companys historical performance, and expense growth was projected in line with the growth of the connected homes base taking into account the expected volume of new sales, installations and changes in mix of products designed by management. · Capital investments  Investments in property and equipment were estimated on the basis of the infrastructure required to support the growth of the connected homes base, investments for renewal and maintenance of cable network and technological changes needed to enable the continuous offer of value-added multiservice to the base of connected households. Key assumptions were made considering the Companys historical performance, the current dynamics and market forecasts of pay TV, broadband internet, voice and reasonable macroeconomic assumptions consistent with external information sources based on financial market projections documented and approved by the management and the Board of Directors. Consistent with standard valuation techniques, evaluation of value in use was made for a 5-year period and thereafter takes into account the potential for the Company to operate for an indeterminate period. Income growth rates applied are consistent with long-term macroeconomic expectations and significant demographic data available, which are reviewed on a yearly basis based on the historical performance and perspectives of the sector where the Company operates. The Company used the zero nominal growth rates to extrapolate the projections beyond the period of 5 years. Estimated future cash flows were discounted at a single discount rate of fifteen per cent in this fiscal year. As a result of the impairment testing, management has concluded there has been no impairment of the Companys intangible assets, even when considering conservative assumptions in a sensible adverse scenario. 38 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 15. Trade accounts payable 12/31/2010 12/31/2009 Domestic suppliers Foreign suppliers The trade accounts payable do not bear interest and usually are settled in 30 days. 16. Accounts payable - programming suppliers Description 12/31/2010 12/31/2009 Related parties Net Brasil S.A. Globosat Programadora Ltda. - Third parties The table below shows programming and related costs incurred: Operating income Companies 12/31/2010 12/31/2009 Related parties Net Brasil S.A. Globosat Programadora Ltda. - Third parties Net Brasil S.A., a related party, serves as the agent and negotiates with producers and audiovisual programming suppliers for the acquisition of Brazilian content in its own name. The contract establishes that all rights and obligations provided for in the acquisition of Brazilian program content that have been agreed upon between Net Brasil S.A. and the respective programming suppliers continue in full force until the end of their term of validity on November 2015. Additionally, the contracts for the acquisition of existing international program content are negotiated by the Company directly and remain valid between 2011 and 2013. In 2010, pay per view (PPV) programming previously acquired from Globosat started being acquired from Net Brasil S.A. 39 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 17. Debt Effective interest rate per annum Local currency Currency Nominal interest rate per annum 12/31/2010 12/31/2009 12/30/2010 12/31/2009 Current Non-current Total Current Non-current Total Local currency Finame R$ TJLP + 3.15% 9.15% 9.15% Finame PSI R$ 4.50 to 5.50% 4.50% - Bank Credit Note R$ CDI + 2.10% to 2.55% 12.96% 11.39% Foreign currency Global Notes 2020 US$ 7.50% 8.57% 8.57% Perpetual Notes US$ 9.25% 10.57% 10.57% Banco Inbursa S.A. US$ 7.88% 9.22% 9.22% 64 Loans and financings Total Debentures 12/31/2010 12/31/2009 Non-convertible debentures Total debt Bank Credit Note In November 2006, the Company contracted with Itaú Bank a bank credit note in the total amount of R$220,000, of which R$50,000 was prepaid by the Company in 2007. On August 31, 2009, the note was amended and repayments of principal rescheduled from 2011 to 2014, 2015 and 2016. Additionally, finance charges on this note were changed from CDI plus a spread of 1.2% to CDI plus a spread of 2.55% per annum, with no retroactive effect. Global Notes 2020 On November 4, 2009, the Company issued Guaranteed Notes of US$350 million (equivalent to R$593,425 as of December 31, 2010), with maturity in January, 2020 and a nominal interest rate of 7.5% per annum, payable semiannually in January and July of each year. The Notes are guaranteed by all the Company's subsidiaries. The securities can be redeemed in full or in part any time. 40 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 17. Debt  Continued Perpetual Notes On November 28, 2006, the Company issued Guaranteed Perpetual Notes in the amount of US$150 million (equivalent to R$326,966 as of December 31, 2010), with indefinite maturity and an annual interest rate of 9.25% per annum, payable in the second month of each quarter. The Notes are guaranteed by all the Company's subsidiaries. Since November 2009, the Company has the option to redeem, in whole but not in part, on the date of any interest payment, 100% of the principal amount thereof, plus accrued and unpaid interest and any additional amounts payable. FINAME Since 2007, for the purpose of acquiring digital signal equipment, the Company has received financing using funds from FINAME - Government Agency for Machinery and Equipment Financing. For the year ended December 31, 2010, funds raised under this program amounted to R$103,716 (R$83,584 in 2009). These contracts are subject to interest rate at 100% of the long-term interest rate (TJLP) rate plus an average spread of 3.15% per annum and a fixed rates between 4.50% and 5.50 per annum, a five year term, and are collateralized by the assets financed. Banco Inbursa S.A. On June 19, 2008 the Company, executed a borrowing arrangement with Banco Inbursa S.A., a Mexican bank which is affiliated with the conglomerate Grupo Carso. Grupo Carso also includes Mexicos national telephone company Telmex Group, which is an indirect shareholder of the Company. The borrowing in the amount of US$200,000 (equivalent to R$319,520 as of December 31, 2010) is repayable in 3 annual installments on June 2017, 2018 and 2019. Interest is payable semi-annually, on October and April of each year. The Company may, at its option, prepay the borrowing in whole or in part at any time from June 2013. This borrowing is guaranteed by the Company and its subsidiaries Debentures On December 1, 2006, the Company completed its 6th debenture issuance by offering 58,000 simple debentures, of the nominal amount, single series, par value, non-secured and subordinated type in the amount of R$580,000. 41 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 17. Debt - Continued Debentures  Continued On September 23, 2009, as decided during the Company debenture holders meeting, the term of debentures was amended and repayments were rescheduled from December1, 2013 to June 1, 2015, with annual amortization beginning on June 1, 2012. The following decisions were also approved at the meeting: (i) beginning October1,2009, debenture remuneration corresponded to 100% of the accumulated daily CDI variance plus a spread of 1.6% per annum as compared to remuneration of 0.7% per annum valid until September 30, 2009 and (ii) a payment of R$1,760 as a bonus for renewing debentures was paid on October1,2009 to the holder of these debentures. The remaining items related to the 6th issuance remain unchanged. Covenants The Company is committed to complying with a number of restrictive covenants related to the outstanding borrowings, the most important of which are: - Maintenance of the ratio obtained from dividing Net Consolidated Debt by EBITDA, as defined in the debt agreement, at less than 2.5; - Maintenance of the ratio obtained from dividing EBITDA by expenses net of consolidated interest, as defined in the debt agreement, at 1.5 or above. As of December 31, 2010, the Company is in compliance with these above mentioned covenants. Debt cost As of December 31, 2010, the Company has R$10,471 of debt costs that are recorded offsetting the correspondent debt. The amortization schedule of these costs is set out below: Year Inbursa Debentures Global Notes 2020 Total 2015 - 2019 42 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 18. Copyright payable - ECAD ECAD (Escritório Central de Arrecadação e Distribuição) is an organization which acts as the legal representative of artists and authors in collecting on their behalf the royalties from public broadcast of music. As of December 31, 2010 the Company and its subsidiaries had a provision of R$99,386 (R$77,794 on December 31, 2009) for amounts payable to ECAD and have judicial deposits of R$ 25,633 (R$20,459 on December 31, 2009) as disclosed in note11 . 19. Related parties a) Employee benefits Employee salary, benefits and related expenses are stated as follows: Description 12/31/2010 12/31/2009 Payroll and related charges Profit participation plan Statutory benefits Additional benefits Additional benefits: In addition to the usual benefits required by labor legislation, the Company and its subsidiaries provide additional benefits contracted with third parties, such as: health and dental insurance and group life insurance, whose actuarial risks are not assumed by the Company. The Company and its subsidiaries have complementary remuneration plans considering fulfillment of targets: (i) Profit Participation Plan (PPR) : the Company must remunerate its staff on the basis of profit sharing in the amount of up to three additional monthly salaries, in the event that the performance targets established according to annual planning approved by the Companys Board of Directors are met. (ii) Additional Profit Participation Plan (PPR  Short term) : the Company also rewards a select number of members of management, directors and managers duly approved by the Board of Directors in the form of differentiated salaries. This supplement is geared to additional targets and in exceptional cases may be exempted from these conditions, as decided by the Board of Directors. (iii) Long-term Profit Participation Plan (PPR long-term) : the Company also rewards a select number of members of management, directors and managers duly approved by the Board of Directors in the form of differentiated salaries. The purpose of this supplement is to retain the services of these collaborators. 43 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued (iv) Profit Participation Additional Plan (PPR): the Company will make an additional payment of up to 0.6 of the monthly salary of employees. The principal purpose of this supplementary payment is to have the Board of Directors targets fulfilled 100% to 120%. On December 31, 2010, the Company recorded provisions as salaries and social charges in the amount of R$100,626 (R$132,495 on December 31, 2009) related to these plans. b) Managements remuneration Remuneration paid to the Company's management for services in their respective fields of competence is shown below: 12/31/2010 12/31/2009 Short-term remuneration Long-term remuneration The remuneration consists of fixed and variable compensation plans as profit sharing and bonus plans additional profits short and long term, as mentioned in item a) above. c) Related companies The main asset and liability balances and profit and loss resulting from the transactions among related parties are shown below: Current assets Trade accounts receivables Related parties Prepaid rights for use Total Companies 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom. S.A. Embratel - Associated companies Globosat Programadora Ltda. - Non current assets Prepaid rights for use Companies 12/31/2010 12/31/2009 Stockholders Emp. Brasil.de Telecom. S.A.  Embratel 44 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued c) Related companies - Continued Current liabilities Trade accounts payable Accounts payable programming suppliers Debt Deferred revenues Related parties Total Companies 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom, S.A.  Embratel - Associated companies Net Brasil S.A.( * ) - Globosat Programadora Ltda.( * ) - Brasilcenter Comun icações Ltda. - Claro S.A. - Americel S.A. 36 - 36 Primesys Soluções Empresariais S.A. - Editora Globo S.A. - Banco Inbursa S.A - Infoglobo Comunicações 1 - 1 - (*) In 2010, pay per view (PPV) programming previously acquired from Globosat Programadora Ltda. started being acquired from Net Brasil S.A. Non-current liabilities Total Debt Deferred revenues Non-current liabilities Companies 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - Associated companies Banco Inbursa S.A - - 45 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued c) Related companies - Continued Operating results Rental revenues / telecommunications Financial Expenses telecommunications Programming / sales commissions Programming guide Total Companies 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Stockholders Emp. Brasil. de Telecom. S.A.  Embratel - Associated companies Net Brasil S.A. - Globosat Programadora Ltda. - Editora Globo S.A. - Infoglobo Comunicações Ltda. - Claro S.A. - Brasilcenter Comunicações Ltda. - Americel S.A. - Primesys Soluções Empresariais S.A. - Click 21 - Banco Inbursa S.A. - 46 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued c) Related companies - Continued The right to use the trademark Net has been assigned by Net Brasil S.A The programming contracts and pay-per-view with companies related to the Organizações Globo are SporTV, GNT, Multishow, Globo News, Futura, Canal Brazil, Sexy Hot, Universal Channel, For Man, Playboy, Vênus and Private. The program schedule guides of the Company are published and distributed by Editora Globo S.A., a subsidiary of Globo Comunicação e Participações S.A. The Company and Empresa Brasileira de Telecomunicações S.A. (Embratel) offer telephony services for subscribers of the Company. This service offers an Embratel voice product to existing and prospective subscribers of the Company, which calls for the sharing of results by means of the Companys bi-directional network. In connection with this business, the Company also offers to its markets integrated video, broadband and voice (triple play) services. The main aim of the partnership between the Company and Embratel is the exploitation of voice services based on Embratel licenses for conventional telephone services (Serviço Telefônico Fixo Comutado  STFC), multimedia service (Serviço de Comunicação de Multimídia  SCM) and/or through any other structure best suited to exploitation by the parties involved, through the use of the Company's network to access final customers, with the simultaneous use of Embratel's communications network. The Company transactions involving the companies associated with Embratel Participações S.A., are recorded based on prices and conditions defined as follows: a) Prepaid rights for use a1) Net Fone revenue  In December 2009, Embratel paid us an amount of R$873,539 in the irretrievable and indefeasible acquisition of the right to use the maximum transmission capacity of 3 GBs generated by the Companys coaxial network, for a period of five years renewable for the same period through future negotiations between the parties. The invested value, which was paid in cash, and accounted as deferred revenue to be amortized under the terms of the contract over 60 months, is consistent with the expected usage of the capacity by Embratel during the period and considers the finance discount related to the prepayment. Any excess usage is charged on a monthly basis. 47 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued c) Related companies - Continued a2) Link internet - The Company provides an Internet access service known as NetVirtua broadband service using Embratel's IP backbone infrastructure. In December 2009, the Company invested R$849,632 in irrevocable and irreversible acquisition of 45 GBs transmission capacity generated for 5 years renewable for a same period through future negotiations between the parties classified as prepaid rights for use. The invested value, which was paid in cash, and account as an asset to be amortized under the terms of the contract in 60 months, is consistent with the expected usage of the capacity by the Company during the period and considers the finance discount related to the prepayment. Amounts exceeding the monthly maximum capacity acquired are expensed as incurred. The movement of asset and liabilities of direct referrals are as follows: Assets Prepaid rights for use Balance on 01/01/2009 - Additions 849,632 Amortization (14,702) Balance on 12/31/2009 834,930 Amortization Balance on 12/31/2010 659,843 Current 172,536 Non-current 487,307 Liabilities Deferred revenues (Net Fone) Balance on 01/01/2009 - Additions 873,539 Amortization (15,115) Balance on 12/31/2009 858,424 Amortization Balance on 12/31/2010 678,409 Current 177,391 Non-current 501,018 48 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 19. Related parties  Continued c) Related companies - Continued b) The Company is responsible for invoicing Net Fone customers and passing on the pertinent amounts to Embratel. c) Other services  Remunerated on the basis of percentage of costs incurred by each project. As per the agreement, these services are paid in advance by Embratel and are recorded as deferred revenues. d) Network access revenue  Remunerated on the basis of the increase of Net Fones subscribers basis. e) Optic fiber lease revenue  Remunerated in accordance with specific contract. f) Revenues from PME (services for small and medium businesses)  These services are . remunerated under specific contractual conditions, 50% of net amount of accounts . invoiced by Embratel, net of taxes and interconnection fees. 20. Commitments and provisions I) Commitments The Company has several contracts for rental of street lighting posts, underground ducts and offices renewed automatically each year for varying terms. These contracts may be terminated at the request of any party, subject to notice periods ranging from 1 to 2 months and rescission penalties. These expenses amounted to R$97,872 in 2010 (R$102,262 in 2009). There are also commitments, with several suppliers for the purchase of materials and equipment used for subscriber installation in the amount of R$11,865 as of 2010 (28,478 as of December 31, 2009). 49 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 20. Commitments and provisions  Continued II) Provisions The Company and its subsidiaries are involved in legal and administrative processes before several courts and governmental agencies arising during the normal course of operations, involving tax, labor, civil and other legal matters. These cases involve tax demands, compensation claims, requirements for contract review and other actions for which the amounts claimed can be substantially different from the final expected settlement value. Additionally, it is not possible to predict when these cases will be settled once they are dependent on factors not controlled by the Companys management. Management, based on information received from its legal advisors, pending legal processes and prior experience has recorded a provision for an amount that is believed to be sufficient to cover probable losses for the ongoing lawsuits as shown below: Labor Civil Tax Social security Total Balances at December 31, 2008 Additions - Addition of ESC 90 25 - Currency adjustments Payments and reversals Balances at December 31, 2009 Additions - Currency adjustments 50 Payments and reversals Balances at December 31, 2010 a) Labor provisions Labor claims involving the Company and its subsidiaries comprise 1,773 lawsuits, mostly arising from employees and third party complaints. The main claims are for subsidiary liability and dangerous work pay. The Company made judicial deposits in the amount of R$13,754 as of December 31, 2010 (R$9,409 as of December 31, 2009) in relation to labor cases. 50 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 20. Commitments and provisions  Continued II) Provisions - Continued b) Civil provisions Civil claims relate mainly to service contract terminations, contract reviews, improper collection and negative credit reports, advertising disputes, channel availability, occupational accidents (own employees or outsourcers), accidents involving third parties other than staff or service providers and actions objecting to certain items in the standard contract adopted by operators, in particular in relation to the increase in monthly fees in April 1999. The appeal in the civil proceedings mainly relate to indemnifications for personal and material damages sought by subscribers, except for actions relating to lease of poles and ducts, in which the Company is requesting to change the monthly rent amounts. c) Tax and social security provisions Tax charges and contributions calculated and collected by the Company and its subsidiaries, and their statement of comprehensive incomes, tax and company records, are subject to examination by tax authorities for varying periods under applicable legislation. The following are the main tax and social security contingencies: a. Value-added tax (ICMS  Imposto sobre circulação de mercadorias e prestação de serviços) The Company is objecting to the ICMS tax rate levied on access provider revenue and also on other revenues for which it has recorded a provision of R$87,342 as of December31, 2009 (R$112,443 as of December 31, 2009). b. IOF (Financial operations tax) The Company and its subsidiaries have centralized cash management and cash transfers made under a current intercompany account. Based on the opinion of its external legal counsel, management believes that such transfers are not subject to Financial IOF charges. However, in view of certain adverse court decisions as to the applicability of this law, management has recorded estimated liabilities of R$ 80,895 at December 31, 2009 (R$60,718 at December 31, 2009). 51 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 20. Commitments and provisions  Continued II) Provisions - Continued c. Withholding tax (IRRF) on foreign currency bonds The Senior Notes and Floating Rate Notes (Notes) are not subject to IRRF and IOF, as long as the average term is not less than 96 months. As result of the fact that some noteholders exercised their rights in advance, the Company recorded a provision of R$148,419 at December 31, 2010 ( R$143,281 at December 31, 2009) related to these taxes. d. PIS (Programa de Integração Social) and COFINS (Contribuição para o financiamento da seguridade social)  Social contribution taxes On September 30, 2009, the Company and its legal counsel assessed the progress of legal cases related to the increase in the calculation base for the PIS and the COFINS on income as provided in paragraph 1 of Article 3 of Law No. 9718/98 and revoked by Law No. 11941/09 on May 27, 2009. Based on the results of this assessment, revocation of the legal provision which created the increased calculation base and the existence of favorable case law related to this matter, the Company reversed its provision of R$ 124,269. The adjustment was recorded as a reduction in financial expenses. 52 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 20. Commitments and provisions - Continued III) Contingent liabilities not recorded In addition to the contingencies mentioned above, there are other open cases, in the amount of R$840,864 (R$ 364,525 in 2009) in the consolidated, which legal advisors assess as possible but not probable losses and thus, no provisions were recorded. The main cases in which risk of loss is rated as "possible" are summarized below: a. Disallowance of expenses - Income tax and social contribution . The subsidiary Net São Paulo Ltda. received a tax assessment issued by the Brazilian Internal Revenue Service questioning part of expenses considered as deductible in its calculation of income tax and social contribution basis in the period between 2004 to 2008 in the amount of R$ 403,389 and R$ 143,914, respectively. Based on the decision at first instance rendered in 2010, values were reduced toR$274,126 and R$97,821 and the probability of loss initially analyzed as remote, has shifted to possible. . Management believes that these expenses are in accordance with tax legislation, with the possible disallowance required by the tax authority. b. ISS (Imposto sobre Serviços) - the demand on services of public entertainment or amusement, leisure and entertainment and similar events . In 2010, tax authorities of Santo André city issued a tax assessment notice against the Company claiming that cable TV services are classified as public entertainment services and, thus the taxation of ISS in the amount of R$115,955 as of December 31, 2010. On defense, management maintain that services provided by cable TV companies are classified as communication services instead of public entertainment services. 53 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 20. Commitments and provisions - Continued III) Contingent liabilities not recorded - Continued c. Disallowed expenses and non-proven expenses Net São Paulo and Net Rio received requests from the tax authorities in the amount of R$90,770 as of December 31, 2010 (R$88,660 as of December 31, 2009) for not having submitted documents supporting their registered expenses within the period determined by the tax inspectors. . Our lawyers are of the view that these expenses are in accordance with tax legislation, considered as a possible contingency character desired by the disallowance by the tax authority. IV) Other information Charge for extra outlet On April 22, 2009, Anatel passed Resolution No. 528, which prevents cable subscription TV operators from charging clients for more than one outlet per residence. The resolution only mentions that certain items such as installation, internal network, converter and signal decoder and other equipment repairs could be charged for by these operators. The Federal Court in Brasília had extended an injunction based on a case decided by ABTA (The Brazilian Pay TV Association) in 2008, allowing the Company to charge for the additional connections. However, in 2009, the Federal Court in Brasilia revoked the ABTA injunction related to additional connections. Nevertheless, management does not expect any substantial impact on Company operations, since the current sales model for the extra outlet is covered by the charge for the rental of the equipment and the installation fee as provided for in the resolution. 54 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 21. Stockholders equity Capital stock On December 31, 2010, the Companys share capital is represented by 114,459,685 ordinary shares and 228,503,916 preferred shares with no par value. Share capital may be raised to a maximum of R$6,500,000 without need for a statutory amendment as per Article 168 of the Brazilian Corporate Law, as agreed by the Board of Directors who will determine conditions for the issue as perArticle 170, paragraph 1 of the Brazilian Corporate Law. The Company is controlled by GB Empreendimentos e Participações Ltda, whose stockholders are Globo Comunicação e Participações S.A (51% of ordinary shares) and Embratel Participações S.A. and its subsidiary Embratel (49% of ordinary shares and 100% of preferred shares). On December 31, 2010, Globo Comunicação e Participações S.A. holds 6.5% of the Companys share capital and the Embratel Participações S.A. and its subsidiary Embratel holds 89.7% of the Companys share capital. On October 7, 2010, a shareholder Empresa Brasileira de Telecomunicacoes S.A. - Embratel acquired 143,853,436 preferred shares of the Company through a voluntary tender public offer of shares in the open market at a unit price of R$23, increasing its holding to 70.5% of the shares of that class. Under the tender public offer, the holders of the remaining preferred stocks could sell their shares to Embratel until January 13, 2011, by the tender offer price adjusted by variation in the reference rate - TR monthly. 55 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 21. Stockholders equity - Continued Capital stock - Continued As of December 31,2010 Embratel had acquired more 42,694,295 preferred shares representing 94.5% of the preferred shares. The by-laws determine distribution of a mandatory dividend of 25% of net income adjusted as per article 202 of the Brazilian Corporate Law. The preferred shares are not entitled to vote except for the following matters: (a) transformation, incorporation, merger or split off of the Company; (b) valuation of assets intended to comprise the Companys capital increase; (c) choice of specialized company to determine the economic value of the Companys shares, according to the terms of article 9, iv, of the Articles of Incorporation; and (d) amendments or revocation of provisions to the Articles of Incorporation which result in noncompliance on the part of the Company with those requirements provided for in Section IV, item 4.1, of the Corporate Governance Distinct Practices Regulation - Level 2, instituted by BM&FBOVESPA and they are entitled to vote in regard to the approval of contracts between the Company and its majority shareholder, either directly or through third parties as well as other companies in which the majority shareholder holds interest, at any time in the future, on the basis of legal or statutory provision, the approval of these contracts is decided at the General Meeting. Preferred shares are entitled to the receipt of dividends in cash 10% (ten percent) greater than those paid out on common shares; priority in reimbursement in the event of the Companys liquidation without premium at the value of shareholders equity; and treatment equal to that given to shareholders who have the power to govern the financial and operating policies of the Company, either directly or indirectly, in fact or in law (Controlling Power) in the event of the disposal of this Controlling Power, according to that provided in article 27 and item of the Articles of Incorporation. Since preferred shares are not entitled to fixed or minimum dividends, they shall not acquire voting rights if the Company fails to pay dividends, but will take part on equal conditions with common shares regarding stock dividend distribution. They may represent up to two-thirds (2/3) of the total of shares issued by the Company. Their issuance may alter the prior existing proportion between common and preferred shares. On March 21, 2005, a Company Shareholders Agreement was executed, whereby any shareholder in the agreement, that wants to transfer part or all of its common shares to a third party must notify in writing the other Shareholders, extending preemptive rights. 56 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 21. Stockholders equity - Continued Shareholders agreement - Continued The Companys Board of Directors is comprised of eleven effective members and the same number of alternate members, being, at least, twenty percent of its Independent Board members as defined in Regulation Level 2 of BM&FBOVESPAs Corporate Governance. The Companys Board of Directors, with a unified mandate of one year, which re-election is allowed, and at least one effective member and respective alternate by exclusive and separate appointment by Globo, four effective members and respective alternates by joint, exclusive and separate appointment by Embrapar. The other effective members and respective alternates by exclusive and separate appointment by GB Empreendimentos e Participações S.A. or their acceptable successors or assignees which individually or jointly hold over 50% common shares and whenever applicable, one member and respective alternate representing the minority Shareholders group. As defined in the second amendment to the Companys Shareholders Agreement, entered into on April 28, 2006, Embrapar shall appoint for election and replacement one independent member and respective alternate, the votes of which shall not be entailed to the decisions made on Previous Meetings according to the provisions of the Shareholders Agreement. 57 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 21. Stockholders equity - Continued Capital reserves Capital reserves are comprised of goodwill and premium on issuance of debentures reserves. The goodwill reserve was generated when Globotel Participações S.A., was merged into Net Serviços de Comunicação S.A. in August 2001. The goodwill capital reserve represents the tax effect of the goodwill that was transferred to the Company through the merger. During the year ended December 31, 2010, the Company obtained tax benefits by cash savings of R$8,087 (R$13,942 on December 31, 2009), resulting from amortization of goodwill. Observing the preemptive rights of the non-majority shareholders, the portion of the goodwill reserve related to tax benefits realized may be capitalized in the future in favor of the shareholder Globo Comunicação e Participação S.A. (successor to Roma Participações S.A.). The remaining shareholders have the option of exercising their right on the subscription of these shares. 22. Guarantees The Company and some subsidiaries have signed letters of guarantee with financial institutions for the purpose of guaranteeing payment of tax suits lodged against the Company by the Brazilian Federal Tax Authority, the Finance Departments of the States of São Paulo and Rio de Janeiro, and the Belo Horizonte Federal Tax Office. The total amount of the letters of guarantee is as follows: 12/31/2010 12/31/2009 Net Rio Ltda. Net Serviços de Comunicação S.A. Reyc Comércio e Participações Ltda. Net São Paulo Ltda. Others - Additionally, for the same purpose of guaranteeing the payment of tax claims, the Company entered into an insurance policy with Fator Seguros S.A. covering the amount of R$31,881 (R$15,062 on December, 2009). 58 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 23. Earnings per share Basic earnings per share amounts are calculated by dividing net profit for the year attributable to ordinary equity holders of the parent by the weighted average number of ordinary shares outstanding during the year. Diluted earnings per share amounts are calculated by dividing the net profit attributable to ordinary equity holders of the parent by the weighted average number of ordinary shares outstanding during the year plus the weighted average number of ordinary shares that would be issued on conversion of all the dilutive potential ordinary shares into ordinary share. The following table shows earnings per share (in thousands, except earnings per share): 12/31/2010 12/31/2009 Numerator Profit for the year R$ 307,151 R$ 735,948 Denominator Weighted average number of common shares Weighted average number of preferred shares 10% - Preferred shares Weighted average number of adjusted preferred shares Denominator for basic and diluted earnings per share Basic and diluted earnings per common share R$ 0.84 R$ 2.01 10% - Preferred shares Basic and diluted earnings per preferred share R$ 0.92 R$ 2.22 59 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments a) General considerations The Company is exposed to market risk arising from its operations, and it uses derivatives to minimize its exposure to such risks. The Company's revenues are generated in Brazilian reais, while the Company debts, interest charges and accounts payable to certain suppliers of equipment are denominated in foreign currency. Therefore, the Companys earnings are sensitive to varying exchange rates, in particular the US dollar. The market values of the Company's principal financial assets and liabilities were determined using available market information and appropriate valuation methodologies. 24. Financial instruments - Continued a)General considerations - Continued The use of different market methodologies may affect estimated realization values. Capital is managed using operational strategies aiming for protection, security and liquidity. The control policy involves constantly monitoring rates contracted against current market rates. The Company and its subsidiaries do not make speculative investments in derivatives or other risk assets. The Company has a formal risk management policy. The Financial Committee provides support for the Company's Board of Directors and consists of one member from each of the main Stockholders (Globo and Embratel) and management. It examines issues relating to financial investments, debt and risk management, and refers matters for management approval. Pursuant to internal policy, the Company's financial earnings must come from cash generated through operations rather than gains on financial markets. The results obtained by the application of internal controls to manage risks were satisfactory for the objectives proposed. b) Fair value The fair values and carrying amount of loans payable are shown below: 12/31/2010 12/31/2009 Book value Fair value Book value Fair value Debentures Perpetual Notes Global Notes 2020 Banco Inbursa S.A. Bank Credit Note Finame 60 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments - Continued Other financial assets and liabilities have fair values approximated to their carrying amounts. The fair value of the Companys debt has been calculated based on the estimated cost to pay the outstanding obligations at December 31, 2010, which considered the contractual penalties applicable for early payments. c) Risks impacting the business of the Company Foreign exchange rate risk The Company's results are susceptible to exchange fluctuations, depending on the effects of exchange rate volatility on liabilities geared to foreign currencies, primarily the US dollar. The Company's revenues are generated in Brazilian reais while it pays certain suppliers of equipment and programming content in foreign currencies. The Companys foreign currency exposure on December 31, 2010, is shown below: Debt in US dollars: Short-term: Interest on loans and financing Suppliers of equipment and others Programming Suppliers Long-term: Loans payable Liability exposure The Company acquired non-speculative derivative financing instruments to hedge its foreign currency exposure. The purpose of these transactions is to minimize the effects of changes in the exchange rate of the US dollar when settling short term transactions. Counterparties to the contracts are the banks: Itaú, Goldman Sachs, , HSBC, Santander, JP Morgan, Votorantin and Standard. The Company only enters into foreign exchange derivatives in order to protect a portion of the accounts payable to suppliers of imported equipment and future obligations for purchases not yet made, which are or will be linked to the US dollar, and payments of debt interest charges payable in the short-term. For the period ended December 31, 2010, the Company had a derivative instrument (foreign exchange) position of R$528,185 relating to interest charges on loans in foreign currency and commitments to foreign suppliers. 61 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments - Continued Part of the total debt in dollars refers to a loan from Banco Inbursa due between 2017 and 2019, Global Notes 2020 due to 2020 and Perpetual Notes, which have no maturity date. Financial derivatives are summarized below: Reference value (notional) Fair value Accumulated effect (current period) Description 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Amount receivable / (received) Amount payable / (paid)  Swaps contracts Asset position Foreign currency - - Liability position Ratios (Dollar vs, CDI) - Rates (PRE) (NDF) - The net liability of R$50,857 is recognized in the "unrealized losses on derivatives" account on the balance sheet. During the period of twelve months ended on December 31, 2010, the Company recognized a financial loss of R$65,915 (R$97,341 in 2009), which was recorded as losses on derivatives. The following table shows the sensitivity analysis of the Companys management and effect of cash operations with financial derivative instruments outstanding on December 31, 2010: 62 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Scenario - currency appreciation (R$/ US$) and higher interbank rate (CDI) Operations Contracts Probable Scenario Possible adverse scenario (a) Remote adverse scenario (b) Quantity Value US$ Maturity Dollar rate R$ Rate CDI Dollar rate R$ Rate CDI Loss R$ Dollar rate R$ Rate CDI Loss R$ Dollar vs. CDI 46 From Jan. 26 , 2011 to Aug. 26, 2013 10.64% 13.30% 15.96% Non Deliverable Forward - NDF 32 From Jan. 03 , 2011 to Dec. 26, 2011 10.64% 13.30% 15.96% (a) The possible adverse scenario is represented by an appreciation of the real in relation to the dollar and an increase of 25% of CDI rate of 25% over the rates of the probable scenario. (b) The remote adverse scenario is represented by an appreciation of the real in relation to the dollar and an increase of 50% of CDI rate of 50% over the rates of the probable scenario. Scenario - depreciation of Brazilian currency (R$/ US$) and lower CDI rate Operations Contracts Probable Scenario Possible adverse scenario (c) Remote adverse scenario (d) Quantity Value US$ Maturity Dollar rate R$ Rate CDI Dollar rate R$ Rate CDI Gain R$ Dollar rate R$ Rate CDI Gain R$ Dollar vs. CDI 46 From Jan. 26 , 2011 to Aug. 26, 2013 10.64% 7.98% 5.32% NDF 32 From Jan. 03 , 2011 to Dec. 26, 2011 10.64% 7.98% 5.32% (c) The possible adverse scenario is represented by a devaluation of the real in relation to the dollar by 25% and reduction of CDI rate of 25% over the rates of the probable scenario. (d) The remote adverse scenario is represented by a devaluation of the real in relation to the dollar by 50% and reduction of CDI rate of 50% over the rates of the probable scenario 63 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments - Continued c) Risks impacting the business of the Company  Continued On December 31, 2010, the Company holds no leveraged derivatives and no limits for determining the results of the US dollar appreciating or depreciating against the Brazilian real. Interest rate risk The Company and subsidiaries results are susceptible to fluctuations due to the volatility effects of interest rates on liabilities and assets pegged to floating interest rates, especially CDI and TJLP. The Company's exposure to fluctuating interest rates as of December 31, 2010, is shown below: Debentures Finame Bank Credit Note Liability exposure (-) Financial investments denominated in reais Net exposure Credit risk The financial instruments, which subject the Company to credit risks, are mainly represented by cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with a number of financial institutions and does not limit its exposure to one institution in particular, according to a formal policy. The Company also holds units in conservative-profile fixed-income investment funds. The funds' assets comprise government bonds and first-line private securities with low risk ratings as per the guidelines set by the Company. Management of the centralized fund's portfolio is provided by Itaú Unibanco Asset Management - Banco de Investimento S.A. Custody and control of the funds are under the responsibility of Banco Itaú, and Risk Office Consulting performs risk management. Management believes the risk of not receiving amounts due from its counterparties is insignificant. The credit risk is concentrated in subscriber accounts receivable and is limited by the large number of subscribers that comprise the client base. 64 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 24. Financial instruments  Continued c) Risks impacting the business of the Company - Continued Debt acceleration risk The Companys loan agreements, financing and debentures include the debt covenants normally applicable to these types of transactions, in relation to its complying with economic and financial indices, cash flow requirements and other. The Company has complied with these covenants and they do not restrict its ability to conduct its business in the normal course of operations. Liquidity risk Liquidity risk is the risk of a shortfall of funds used for payment of debts. The table below shows payments required for financial liabilities on December 31, 2010. The amounts presented below include principal and interest payments calculated using the dollar exchange rate at December 31, 2010 (R$1.6662/US$1) for the debt denominated in US dollars (Global Notes 2020 and Banco Inbursa). The debentures and bank credit notes (Banco Itaú BBA), which are denominated in Brazilian reais and are subject to interest based on the interbank rate (CDI), were forecasted based on the yield curve for their respective payment dates, in accordance with the indices provided by BM&FBOVESPA S.A. - Bolsa de Valores, Mercadorias e Futuros (Brazilian stock exchange). The Finame loan was estimated based on the long-term interest rate (TJLP) of 6.0% + 3.15% per year for the entire period and fixed rate between 4.5% and 5.5% per year. Year of maturity FINAME Perpetual Notes Global Notes 2020 Banco Inbursa CCB-Banco Itaú BBA Debentures TOTAL - 2017-2020 - - Total The table shows only the estimated interest payments for the Perpetual Notes, with principal being excluded, as there is no maturity date. Interest payments for the US Dollar denominated debt (Global Notes 2020 and Perpetual Notes) include withholding taxes, in accordance with the current law. 65 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 25. Measurement and fair value hierarchy Fair value is an existing price representing the value that would be received from the sale of an asset, or that would be paid to transfer a liability in a normal transaction between market participants. Therefore fair value is a market-based measurement and should be determined using the assumptions market participants would make when pricing an asset or liability. As a basis for consideration of the latter, a fair value hierarchy is determined on three levels prioritizing the inputs used in measuring fair value as follows:  Level 1. Observable inputs such as those with prices quoted in active markets;  Level 2. Inputs other than those with prices quoted in active markets, which are observable either directly or indirectly; and  Level 3. Unobservable inputs, for which there are few or no market data, which requires the reporting entity to develop its own premises. Measurement of fair value Derivative instruments  currency swap contracts Quoted prices in active markets for identical assets (Level 1) Other significant observable Sources (Level 2) Significant unobservable inputs (Level 3) December 31, 2010 - - December 31, 2009 - - Currency swap derivative instruments are tools for managing risk arising from the effects of a major devaluation of the Brazilian real against the US dollar, which are inputs, other prices quoted in active markets, which are directly or indirectly observable. During the year ended December 31, 2010, there were not transfers between Level 1 and Level 2 of the measurement of the fair value or transfers to Level 3. 66 NET SERVIÇOS DE COMUNICAÇÃO S.A. Notes to consolidated financial statements December 31, 2010 and 2009 (In thousands of reais) 26. Insurance (Unaudited) The Company has adopted a policy of contracting insurance coverage for goods subject to risks at amounts deemed sufficient to cover any claims, taking into consideration the nature of its operations. The risk premises adopted, given their nature, are not included in the scope of an audit of the consolidated financial statements, therefore our independent auditors have not examined them. Total coverage per insurance areas are shown below: Area Main coverage Maximum annual coverage Multi-risk property insurance Fire, lightening, explosion, tornado, electrical damage, theft, valuables inside the premises, riots, strikes and restoration of records, open fidelity, electronic equipment, furniture and flooding. Responsibilities Civil, operating  commercial/industrial establishments, service providers at the locations of third parties, employer, contingent risks, civil work sites, crossed civil liability, pain and suffering and parking lot valets Civil responsibility of the directors and Management officers Legal defense costs, legal representation expenses and indemnities for financial losses caused to third parties owed to errors or omissions incurred in management acts, including worldwide coverage. 27. Subsequent events From January 1, 2011 to January 13, 2011, an additional 7,153,568 preferred shares of the Company were acquired by Embratel from the minority stockholders. In total, 193,701,299 shares were acquired by Embratel since October 7, 2010. In connection with these transactions, as of January 13, 2010, Embratel and its parent company, Embrapar, holds 223,080,448 of the Companys preferred shares, representing 97.6% of the Companys preferred shares and 91.9% of the Companys total shares. 67 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 18, 2011 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
